*911OPINION.
Smith:
It is the contention of the petitioner that by reason of the fact that he kept his books of account on the accrual basis and was accommodation endorser on notes of the Badenhausen Co., of *912which he was president and majority stockholder, he sustained a loss in the year 1921 when the receivership of that company showed that its assets were wiped out and that no payment would be made on the notes by the receivership; that he, as endorser, was unqualifiedly liable thereon without any possibility of recoupment.
The Revenue Act of 1921 provides:
Sec. 214. (a) That in computing net income [ol individuals] there shall be allowed as deductions:
$ * # Sic $ jfc 4c
(4) Losses sustained during the taxable year and not compensated for by insurance or otherwise, if incurred in trade or business;
(5) Losses sustained during the taxable year and not compensated for by insurance or otherwise, if incurred in any transaction entered into for profit, though not connected with the trade or business;
*******
(7) Debts ascertained to be worthless and charged off within the taxable year (or, in the discretion of the Commissioner, a reasonable addition to a reserve for bad debts) ; and when satisfied that a debt is recoverable only in part, the Commissioner may allow such debt to be charged off in part.
Considering first the question whether the petitioner was entitled to the deduction under section 214(a) (7) of the Revenue Act of 1921, it is clear that before a deduction can be taken for bad debts it is necessary that a debt be in existence. The relationship of debtor and creditor did not exist between the Badenhausen Co. and the petitioner and in the absence of this relationship it is impossible to establish the existence of a debt upon which the deduction could be predicated. Such relationship could arise only when and if the petitioner paid the amount of the notes in his capacity as accommodation endorser. Elgin National Bank v. Frank Goecke, 213 Ill. App. 559. In 8 Corpus Juris 270, par. 423, the law is stated as follows:
Whore the accommodation party has been compelled to pay the instrument, the party accommodated becomes, in consequence of the implied contract of indemnity, a debtor to the accommodation party, and the latter has a right of action against the former. Buch right accrues, however, only after payment by him, and, not on mere recovery of judgment against him. (Italics ours.)
The notes here in question were not paid in 1921 or prior years and it does not appear from the record that they have ever been paid by the petitioner.
Counsel for the petitioner has argued that the liability on the notes was absolute and not contingent. The question is not, however, as to whether the liability of the petitioner to the holder of the notes was contingent or absolute, but is whether there was a debt owing to the petitioner which was ascertained to be worthless and was charged off during the taxable year. If there was not a debt having existence in fact then the petitioner is not entitled to the deduction under *913subdivision (7) of the statute above quoted merely because he shows that the debt would have been worthless had it in fact existed. Luke & Fleming, Inc., 1 B. T. A. 12; Farmers’ Hardware Co., 2 B. T. A. 90; Louis Titus, 2 B. T. A. 754; Federal Fuel Co., 3 B. T. A. 814. As was stated in the Luke & Fleming, Inc., supra:
To entitle a taxpayer to deduct from gross income, as a bad debt, an item ascertained to be worthless and charged off in a given year, such a debt must have had an existence in fact. A debt which never existed can not be charged off. The right to a deduction arises from the discovery that something which had value has ceased to have it; a debt which never existed had no value to lose.
The evidence is not satisfactory that the petitioner sustained any loss in 1921 as a result of his endorsement of the notes. The most that the evidence shows is that the petitioner had a contingent liability in respect of them on December 31, 1921. The direct examination brought out nothing with reference to the payment of the notes and when counsel for the respondent attempted to cross-examine witnesses with respect to the situation which existed with respect to the notes after 1921 counsel for the petitioner stated:
I liave objection, however, to any inquiry directed to years subsequent to 1921, because we are dealing with the situation as it stood at the end of 1921, the same as judging all these situations reasonable business foresight and not from hindsight, and therefore I can’t see the slightest effect as to whether this note was paid in 1922 and 1923, or 1926 or 1927, or never paid. It may affect Mr. Badenhausen's personal tax situation. It might affect the future years in which payments partially or totally were made.
The statute permits the deduction from gross income of losses “ sustained.” It does not permit the deduction of losses which may be sustained. The evidence of record does not show that the petitioner has ever sustained any loss in respect of his endorsement upon the notes.

Judgment will be entered for the respondent.

Considered by Littleton and Love.